Order, entered April 15,1960, denying motion to amend answer, unanimously reversed, on the law, on the facts and in the exercise of discretion, with $20 costs and disbursements to defendant-appellant, and motion granted permitting defendant to serve an amended answer within 20 days from service of a copy of the order herein, with notice of entry thereof, with $10 costs. Defendant is entitled to put its pleading in such form as will state the facts as it claims them to be. The possible use of such pleading on some future application, on which the court does not now pass, should not impair that right. Concur ■— Botein, P. J., Breitel, Stevens and Eager, JJ.